Citation Nr: 1430643	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  10-38 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a low back disability.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel






INTRODUCTION

The Veteran had active military service from January 1980 to December 1983, March 29, 1985 to April 22, 1985, and December 7, 1990 to May 24, 1991, with subsequent active and inactive duty for training (ACDUTRA and INACTDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 1998 decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that denied the Veteran's claim.  Although the RO treated the Veteran's claim as a petition to reopen based upon new and material evidence, the Veteran submitted a notice of disagreement with the January 1998 decision in February 1998.  A statement of the case was not issued until July 2010, and the Veteran submitted a substantive appeal in September 2010.  Thus, the issue on appeal has been recharacterized on the title page, as the January 1998 decision has not become final.

The Veteran had a hearing before a Decision Review Officer at the Jackson RO on April 14, 2009.  A transcript of the hearing is of record.  In December 2012, the case was remanded for further development.  


FINDING OF FACT

The Veteran's current low back disability is reasonably shown to have become manifest after he suffered a back injury in May 1995 during a period of ACDUTRA or INACDUTRA.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for a low back disability are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The general standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's service treatment records include a May 20, 1995 individual sick slip indicating that the Veteran experienced cramping after completing the Army Physical Fitness Test (APFT) during a period of either ACDUTRA or INACDUTRA.  It was noted that he received forced fluids with no marked improvement in symptoms and that he was complaining of pain in the right lower back.  He was subsequently seen by a flight medic who noted that the Veteran was experiencing pain radiating from the right groin area to the right side and lower lumbar region of the back.  The diagnostic assessment was muscle cramps and the Veteran was transferred to a physician for further evaluation and treatment.  After examination, the physician diagnosed the Veteran with a lumbosacral strain and prescribed pain medication and rest.  

At a November 1996 medical visit, the Veteran complained of lower extremity weakness after walking 100 yards and noted that both of his lower extremities felt tight.  He indicated that he had been experiencing this problem for approximately two years.  December 1996 EMG testing was within normal limits but at a subsequent February 1997 medical visit, the Veteran reported constant pain in the lower extremities with intermittent pain in his back.  He also reported that he thought that the lower extremity pain may have stemmed from his back.  Then, at an April 1997 neurological visit, the Veteran was diagnosed with possible lumbar stenosis and an MRI was ordered.  The May 1997 MRI produced a diagnostic impression of small disc protrusion at the L5-S1 levels in the midline and extending to the right and disc degeneration at L4-5 associated with bulging.  

At an October 1997 VA examination, the Veteran reported continued numbness and tingling of both legs with recurrent back pain.  The examiner diagnosed the Veteran with low back syndrome with protruding disk and arthritic changes of the low back per history.  

In a June 2010 VA medical opinion, a VA physician noted that there was no record of the Veteran being treated for low back problems between May 1995 and 1997 nor was there any indication that the treatment rendered in May 1995 resulted in improvement of the Veteran's lumbosacral strain.  The physician concluded that given the lack of a documented back evaluation in 1995, without any radiological studies being obtained, he found it difficult to state that the Veteran's identified low back pathology in 1997 occurred at the time of his physical training in May 1995 without resorting to mere speculation.  

Also, at a December 2012 VA examination, the examining nurse practitioner diagnosed degenerative disc disease in the lumbar spine and concluded that this disability is less likely than not incurred in or caused by the Veteran's May 1995 injury.  The nurse practitioner similarly indicated that a review of the claims file showed no documented radiological or physical study from May 20, 1995 to May 1997 to determine if degenerative disc disease was present at the time of the Veteran's injury or soon thereafter.  Thus due to the lack of a documented back evaluation in 1995 that included radiological studies, the nurse practitioner found that it would be difficult to find that the diagnosis of a disk protrusion with disk degeneration at L4-5 in 1997 was related to the injury in May 1995 without resort to speculation.

Neither, the June 2010 or the December 2012 VA medical opinions are probative to the question of whether the Veteran's current low back disability was incurred in service or is otherwise related to service because both examiners indicated that they could not draw a conclusion without resorting to speculation.   Consequently, the Veteran's claim will be considered based on the other pertinent medical documentation and his own testimony.  This evidence clearly shows that he incurred a back injury during INACTDUTRA in May 1995.  It also shows that when he was seen by medical personnel for lower extremity pain and weakness in November 1996 that he had been experiencing this symptomatology (which is reasonably shown to have been associated with his current lumbar spine degenerative disc disease) for approximately two years.  Additionally, the Veteran has affirmatively testified that he has experienced his low back pathology ever since the May 1995 injury and the Board has no basis for finding that testimony not credible.  Moreover, the testimony is essentially consistent with his report during the February 1997 medical visit that he was continuing to experience constant lower extremity pathology and intermittent low back pain.  Consequently, resolving reasonable doubt in the Veteran's favor, the Board finds that his lumbar spine degenerative disc disease was manifest during his May 1995 period of ACDUTRA or INACDUTR and has been present ever since.  Accordingly, service connection for this disability is warranted.  38 C.F.R. § 3.102, 3.303.  


ORDER

Service connection for a low back disability is granted.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


